Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 1 of 45 PageID: 1667



 NOT FOR PUBLICATION


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  STATE OF MINNESOTA, by its
  Attorney General Keith Ellison,

                        Plaintiff,                      Case No. 3:18-cv-14999 (BRM) (LHG)

                        v.                                      OPINION (Redacted)

  SANOFI-AVENTIS U.S. LLC, et al.,

                        Defendants.


 MARTINOTTI, DISTRICT JUDGE

        Before the Court is a Joint Motion to Dismiss filed by Defendants Sanofi-Aventis U.S.

 LCC (“Sanofi”), Novo Nordisk, Inc. (“Novo Nordisk”), and Eli Lilly and Company (“Eli Lilly”)

 (collectively, “Defendants”), seeking to dismiss the First Amended Complaint (“First Amended

 Complaint”) of Plaintiff The State of Minnesota (“Plaintiff” or “State”). (ECF No. 47.) Plaintiff

 filed an Opposition to Defendants’ Motion to Dismiss (ECF No. 54), Defendants filed a Reply

 Brief to Plaintiff’s Opposition (ECF No. 57), and Plaintiff filed a sur-reply (ECF No. 63). For the

 reasons set forth herein, Defendants’ Motion to Dismiss is GRANTED IN PART and DENIED

 IN PART.
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 2 of 45 PageID: 1668



 I.      BACKGROUND

         A.      Factual Background1

         Defendants are pharmaceutical manufacturers and three of the largest insulin

 manufacturers in the world. (ECF No. 22 ¶ 1.) Plaintiffs allege Defendants have engaged in a

 pricing scheme whereby they “publish and disseminate deceptively and misleadingly inflated

 benchmark prices for their [insulin] products, which allow them to offer higher rebates to

 [pharmacy benefit managers (“PBMs”)] while still earning approximately the same, secret net

 price that they previously received.” (Id. ¶ 3.) As a result of Defendants’ actions, Minnesota

 residents who have purchased insulin products have been harmed. (Id.)

                 1.      The Impact of Diabetes

         Approximately 445,000 Minnesota residents currently have diabetes and an additional

 19,000 residents are diagnosed every year. (ECF No. 22 ¶ 12.) Individuals who have diabetes

 require insulin injections “to help process sugar and prevent long-term complications” from the

 disease. (Id. ¶ 14.) Plaintiff brings this action “to enforce [the State’s] laws, to vindicate the State’s

 sovereign and quasi-sovereign interests in the integrity of its marketplace and the health and

 economic well-being of its residents, and to remediate all harm arising out of––and provide full

 relief for––violations of Minnesota and federal law.” (Id. ¶ 5.) Plaintiff alleges Defendants have

 harmed “Minnesota residents without insurance, Minnesota residents with high-deductible health

 plans, Minnesota residents who pay coinsurance, Minnesota Medicare beneficiaries, and the

 Minnesota Department of Corrections (“Minnesota DOC”), all of whom have paid more for a live-




 1
  For the purpose of this motion to dismiss, the Court accepts the factual allegations in the First
 Amended Complaint as true and draws all inferences in the light most favorable to the plaintiff.
 See Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).


                                                     2
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 3 of 45 PageID: 1669



 saving medication because of Defendants’ conduct.” (Id. ¶ 4.) Plaintiff requests this Court toll

 “[a]ll relevant statutes of limitations [because of] Defendants’ fraudulent concealment and denial

 of facts alleged herein.” (Id. ¶85.)

         Defendants are pharmaceutical companies headquartered in the United States who

 manufacture rapid-acting and long-acting analog insulins. (Id. ¶¶ 2, 6–8, 17.) Defendant Sanofi

 makes the “rapid-acting” analog insulin Apidra and the “long-acting” insulins Lantus and Toujeo.

 (Id. ¶¶ 17–18.) Defendant Novo Nordisk makes the “rapid-acting” analog insulins NovoLog and

 Fiasp and the “long-acting” insulins Levemir and Tresiba. (Id.) Defendant Eli Lilly makes the

 “rapid-acting” analog insulin Humalog and also makes Basaglar, a “follow-on biologic of Lantus.”

 (Id.)

         Plaintiff alleges Defendants have published “deceptive, misleading, and misrepresentative

 benchmark prices” for their insulin products, resulting in patients paying exorbitant costs. (Id.

 ¶ 19.) Moreover, Defendants have increased the benchmark price for their long-acting insulins at

 least ten times since 2008. (Id.) The benchmark price of a 10-milliliter vial of Lantus has increased

 from $99.35 in 2010 to $269.54 today. (Id.) The benchmark price of Levemir has increased from

 $113.81 in 2008 to $293.75 today. (Id.) The benchmark prices of Defendants’ rapid-acting insulins

 have also increased. (Id. ¶ 19.) NovoLog has increased in price from $132.74 in 2008 to $289.36

 today, Humalog increased from $122.60 in 2011 to $274.70 today, and Apidra increased from

 $93.05 in 2010 to $269.91 today. (Id.) Plaintiff avers that these price increases “are not tied to any

 meaningful change or improvement to Defendants’ products” and in fact there have been “no

 meaningful improvement[s] to [Defendants’] products since they introduced them to the market.”

 (Id. ¶ 22.) These price increases have resulted in a substantial burden to diabetes patients,

 particularly “the uninsured, those with high-deductible health insurance [plans], and the elderly



                                                   3
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 4 of 45 PageID: 1670



 operating on limited budgets.” (Id. ¶ 23.) The high costs have left some patients “unable to afford

 to keep up with their treatment.” (Id. ¶ 24.) Patients taking less than the required dose of insulin

 “face increased risks of kidney dialysis, heart attacks, nerve damage, amputation, and

 ketoacidosis,” which in turn increases their overall medical expenses. (Id. ¶ 26.)

                2.      Drug Reimbursement

        The approximate price at which a drug manufacturer sells a drug to a wholesale drug

 distributor is known as the Wholesale Acquisition Cost (“WAC”). (Id. ¶ 31.) This price is generally

 set by the manufacturer, including Defendants. (Id.). The WAC does not take into account rebates

 or other discounts a manufacturer offers to pharmacy benefit managers (“PBMs”). (Id.) Therefore,

 the actual price a manufacturer receives for the sale of a drug is less than the WAC. (Id.) Wholesale

 drug distributors often markup the WAC price prior to selling the drugs to pharmacies. (Id.). “The

 manufacturer-set WAC is generally used to establish a product’s Average Wholesale Price

 (“AWP”),” although certain markups are often included. (Id. ¶ 32.) Because the AWP “is merely

 a mathematical function of WAC,” a manufacturer effectively sets both prices. (Id.)2 The AWP is

 used to calculate the price at which health plans and PBMs “reimburse pharmacies for

 prescriptions that they fill for plan members.” (Id. ¶ 33.)

        Drug manufacturers, like Defendants, publish the benchmark prices for their drugs through

 a variety of public reporting services. (Id. ¶ 34.) These reporting services “rely solely on

 Defendants’ representations about the price they receive” and make “no independent effort to

 verify” the reported price. (Id.) Plaintiff claims Defendants are aware health plans, wholesalers,

 pharmacies, and PBMs rely on the benchmark prices published by these reporting services to set




 2
  WAC and AWP are “colloquially referred to as the drug manufacturers’ ‘list’ or ‘benchmark’
 price.” (Id. ¶ 32)
                                                   4
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 5 of 45 PageID: 1671



 their own prices or determine the “reimbursement rates that they pay to pharmacies.” (Id. ¶¶

 34, 36.) If Defendants raise the benchmark price of one of their drugs, the price paid by most

 Minnesota patients also increases. (Id. ¶ 36.) Markups added to the benchmark price by pharmacies

 and wholesalers do not affect the price paid by Minnesota patients because “Defendants’

 benchmark prices are the lodestar for the price charged during all subsequent sales of insulin. (Id.)

        PBMs are hired by health plans to manage the pharmaceutical benefits of their members.

 (Id. ¶ 37.) “PBMs create contractual networks of pharmacies” and “negotiate the rates at which

 the health plans reimburse pharmacies in the PBMs’ networks for the prescriptions the pharmacies

 fill.” (Id.) PBMs and health plans create and publish drug formularies. (Id. ¶ 39.) A formulary lists

 the prescription drugs a health plan will reimburse a pharmacy for on behalf of their members.

 (Id.) Placement on a health plan’s drug formulary is highly sought after. A drug not present on a

 health plan’s formulary will typically not be covered by the health plan. (Id.) Similarly, if a doctor

 prescribes a patient a non-covered medication, the patient “must generally pay the entire cost of

 the drug out-of-pocket.” (Id.)

        Although historically PBMs liberally included drugs on their formularies, more recently

 they have begun to

                                                                                            (Id. ¶ 40.)

 In so doing, PBMs are able to

                                                                           (Id.) Drug manufacturers,

 including Defendants, will offer rebates in exchange for favorable placement on the PBM’s

 formulary. (Id. ¶ 41.) Such rebates are generally calculated by “taking a percentage of the drug’s

 benchmark price and multiplying it by the number of health plan members who utilized that drug




                                                   5
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 6 of 45 PageID: 1672



 in a given time period.” (Id.) PBMs will retain all or a portion of the rebate as compensation for

 their services, but may also distribute a portion to the health plan. (Id.)

        Drug manufacturers generally will offer larger rebates if their product is given “preferred”

 placement on a formulary, compared to a competing product. (Id. ¶ 42.) The more preferable the

 placement, the greater the rebate. (Id.) Patients are required to pay less out-of-pocket for a drug

 that receives “preferred” placement on a formulary. (Id.) This relationship creates a dynamic

 wherein PBMs will often make decisions about formulary placement “based on which

 manufacturer offers the most favorable rebate terms to the PBM.” (Id.)

        PBMs and drug manufacturers regard the “amount and nature of the rebates” to be “trade

 secrets” and do not disclose them, not even to wholesalers or pharmacies. (Id. ¶ 43.) Although

 health plans know the price at which a pharmacy is reimbursed for a given drug, “they often do

 not know the total rebate for the drug that the PBM is paid by a manufacturer” because PBMs

 generally do not disclose “the portion of the rebate that they retain.” (Id.) Therefore, neither the

 health plan nor members of the public who purchase the drug know the “true prices that PBMs

 have negotiated with pharmacies.” (Id. ¶ 44.) The net sales price a drug manufacturer receives,

 taking into account the rebates they pay, is similarly “concealed from and not known by

 wholesalers, pharmacies, health plans, or the public.” (Id.)

                3.      The Pricing Scheme

        Defendants have exploited this complex reimbursement system for their benefit. (Id. ¶ 45.)

 “Defendants’ analog insulin products are largely interchangeable” and PBMs generally must only

 include one long-acting insulin and one rapid-acting insulin to cover the needs of their health plan’s

 members. (Id. ¶ 46.) Because Defendants “sell more[] and earn more” when their drugs receive

 favorable formulary placement, they have an incentive to offer large rebates to PBMs. (Id. ¶ 47.)



                                                    6
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 7 of 45 PageID: 1673



 Because PBM revenue is, in part, based on the retention of a portion of the rebates drug

 manufacturers offer, companies that offer larger rebates are more likely to secure favorable

 formulary placement. (Id. ¶ 48.) Defendants, accordingly, focus their “marking and negotiating

 efforts with PBMs not on the benchmark price that they set for their insulin products, but on the

 rebate . . . that the PBM can earn” for favorable formulary placement. (Id.) The amount of the

 rebate offered by Defendants has “increased dramatically” in recent years. (Id.) By way of

 example:

        •

                                                         (Id. ¶ 50.)

        •

                                                                                (Id. ¶ 52.)

        •

                                                                  (Id. ¶ 54.)

 Defendants have artificially inflated the benchmark prices for their drugs, allowing them to offer

 PBMs larger rebates, and therefore securing greater market share for their products, while ensuring

 the actual net price Defendants receive for their drugs remains stable. (Id. ¶ 56.) By way of

 example:

        •



                                       (Id. ¶ 57.)

        •       In a blog post on Novo Nordisk’s website, the company wrote, “[f]or Novo

                Nordisk, those price increases were our response to changes in the healthcare

                system, including a greater focus on cost savings, and trying to keep up with


                                                     7
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 8 of 45 PageID: 1674



                 inflation. PBMs and payers have been asking for greater savings – as they should.

                 However, as the rebates, discounts and price concessions got steeper, we were

                 losing considerable revenue – revenue we use for R&D, sales and marketing,

                 education, disease awareness activities and medical information support. So, we

                 would continue to increase the list in an attempt to offset the increased rebates,

                 discounts and price concessions to maintain a profitable and sustainable business.

                 We also monitored market conditions to ensure our prices were competitive with

                 other medicines as part of our business model.” (Id. ¶ 58.)

          •      Eli Lilly has similarly stated that “PBMs demand higher rebates in exchange for

                 including the drug on their preferred-drug lists” and, therefore, it had increased

                 benchmark prices. (Id. ¶ 59.)

          Defendants have never publicly disclosed the amount of rebates they offer, nor have they

 disclosed the difference between the benchmark price and the net price Defendants are actually

 paid for their drugs. (Id. ¶ 60.) In fact, “Defendants have falsely and deceptively represented to the

 patients, payers, and the public the price that they receive for their insulin products, and have done

 so knowing their misleadingly inflated pricing representations would be used as benchmarks to

 establish the price of subsequent sales of their insulin products.” (Id. ¶ 63.) PBMs do not oppose

 this practice because their revenue is tied, in part, to the amount of the rebates. (Id. ¶ 64.) Health

 plans are unaware of the true net price of Defendants’ products because PBMs “generally do not

 share with their health plan clients the total rebates they have received from manufacturers.” (Id.

 ¶ 65.)

          By implementing this pricing scheme, Defendants have, in effect, “created a marketplace

 where they do not have to complete with one another to set the lowest price.” (Id. ¶ 66.) A company



                                                   8
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 9 of 45 PageID: 1675



 that raises its benchmark price can offer greater rebates to PBMs and, in turn, acquire greater

 market share for their drug. (Id. ¶ 67.) Defendants, accordingly, monitor the benchmark prices set

 by their counterparts and “often increase them in perfect unison.” (Id. ¶ 66.) By matching

 benchmark prices, Defendants can offer competitive rebates without affecting the net price they

 are paid for their drugs. (Id. ¶ 67.)

                 4.      The Effect on Consumers

         The pricing scheme implemented by Defendants has led to an increase in the spread

 between the benchmark price and net price for insulin products. (Id. ¶ 69.)

                                                                         (Id.) The spread for Lantus

 increased from 16.05% to 135.77% between 2009 and 2015. (Id.) During the same timeframe, the

 spread of Humalog increased from 23% to 66%. (Id.) Because of this pricing scheme, the

 benchmark prices set by Defendants are “so removed from the actual, net prices that Defendants’

 receive for their insulin that [] they are no longer are an accurate approximation of [the benchmark]

 price, and are thus falsely, deceptively, and misleadingly inflated.” (Id. ¶ 70.)

         Defendants’ pricing scheme directly impacts consumers, including Minnesota residents,

 because the price they pay for their drugs is directly linked to Defendants’ inflated benchmark

 prices. (Id. ¶ 71.) Patients that are uninsured, have a high-deductible plans, pay coinsurance, or are

 Medicare Part D beneficiaries are not aware of the rebates Defendants pay to PBMs or that the

 prices they pay are “deceptively and misleadingly inflated.” (Id. ¶ 73.) Diabetes is a chronic

 condition that patients must manage for the rest of their lives. (Id.) These patients, therefore, will

 have no choice but to continue to pay increasing prices for their diabetes medication based upon

 Defendants’ inflated benchmark prices. (Id.) Many “have already or will soon find that the life-

 saving insulin they need is becoming unaffordable.” (Id.).



                                                   9
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 10 of 45 PageID: 1676



         Uninsured patients generally pay a “cash price” directly to retail pharmacies for their

  medication. (Id. ¶ 74.) Pharmacies are not offered rebates like PBMs are and, therefore, the “cash

  price” pharmacies charge is based on the benchmark price drug manufacturers charge wholesalers,

  plus a small markup. (Id.) When benchmark prices increase, the prices pharmacies charge

  consumers generally increase at a commensurate rate. (Id.) Patients with high-deductible health

  plans pay for their drugs out-of-pocket until their deductible limit is reached. (Id. ¶ 75.) The price

  these patients pay is also “based directly” on Defendants’ inflated benchmark prices. (Id.)




                                          (Id. ¶ 76.) The reimbursement rate PBMs pay is generally

  tied to a drug’s WAC or AWP,

                           (Id.) Because Defendants’ effectively set those prices, Defendants’

  benchmark price “becomes the basis for the price that cash customers pay to retail pharmacies.”

  (Id.) The price that cash customers pay for their insulin “has increased dramatically” due to

  Defendants’ deceptive and misleading benchmark prices. (Id. ¶ 77.)

         Patients who are on Medicare Part D are similarly affected. (Id. ¶ 79.) Patients on this

  program are required to pay the first $405 for their medications out-of-pocket. (Id.) Patients are

  then required to pay 25% of the cost of their drugs until a combined total of $3,750 has been

  expended by them and Medicare. (Id.) Upon reaching this threshold, Medicare Part D beneficiaries

  enter a “donut hole” wherein they pay “35% of the cost of the brand-name drug until the

  beneficiary’s out-of-pocket spending totals $5,000.” (Id.) Although Medicare Part D beneficiaries

  do receive a manufacturer discount on the insulin drugs they purchase, “this benefit does not begin

  to cover the inflated costs that [beneficiaries] incur because of Defendants’ misrepresentative



                                                   10
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 11 of 45 PageID: 1677



  benchmark prices.” (Id. ¶ 80.) Health plan members, even those with a PBM negotiating on their

  behalf, also pay higher prices because their plan requires them to pay a coinsurance out-of-pocket

  when they purchase drugs. (Id. ¶ 81.)

          The Minnesota DOC has also “incurred additional costs to provide insulin to the offenders

  it supervises as a result of” Defendants’ conduct. (Id. ¶ 82.) The Minnesota DOC purchases insulin

  from a wholesaler who sets the price they charge based on the benchmark price set by Defendants.

  (Id.) These inflated prices have “either reduced the amount of [the Minnesota DOC’s] claims-

  related underspend that it is entitled to have returned to it or has increased its obligation to pay

  excess claims-related spend, as applicable, under the governing contracts.” (Id.) Defendants’

  actions “have financially harmed the Minnesota [DOC] by reducing its health care-related savings,

  increasing its health care-related costs, or both.” (Id.)

          In sum, “Minnesota residents and the Minnesota [DOC] have purchased analog insulin

  products at higher prices [or] incurred additional insulin-related expenses than they otherwise

  would have because of the deceptive and misleading benchmark prices that Defendants knowingly

  published and publicly disseminated.” (Id. ¶ 84.)

          B.      Procedural History

          On October 16, 2018, Plaintiff filed the original Complaint against Defendants. (ECF

  No. 1). On March 15, 2019, Plaintiff sought leave to file a first amended complaint (ECF No. 19),

  which was granted on April 2, 2019 (ECF No. 20).

          On April 11, 2019, Plaintiff filed a First Amended Complaint, alleging 16 counts against

  Defendants. (ECF No. 22.) Counts One through Four, for violations of the Racketeer Influenced

  and Corrupt Practices Act (“RICO”), 18 U.S.C. §§ 1961, et seq., against Novo Nordisk (ECF

  No. 22 ¶¶ 88–195); Counts Five through Eight for violations of RICO, against Sanofi (Id.



                                                    11
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 12 of 45 PageID: 1678



  ¶¶ 196–303); Counts Nine through Twelve for violations of RICO, against Eli Lilly (Id.

  ¶¶ 304–411) (collectively, Counts One through Twelve are the “RICO Claims”); Count Thirteen

  for consumer fraud, Minn. Stat. Ann. § 325F.69, against all Defendants (Id. ¶¶ 412–17); Count

  Fourteen for deceptive trade practices, Minn. Stat. Ann. § 325D.44, against all Defendants (Id.

  ¶¶ 418–22); Count Fifteen for false advertising, Minn. Stat. Ann. § 325F.67, against all Defendants

  (Id. ¶¶ 423–427); and Count Sixteen for common law unjust enrichment, against all Defendants

  (Id. ¶¶ 428–35).

         On August 12, 2019, Defendants moved to dismiss (ECF No. 47) and on September 26,

  2019, Plaintiff opposed (ECF No. 54). On November 11, 2019 Defendants replied (ECF No. 57)

  and on December 26, 2019 Plaintiff filed a sur-reply (ECF No. 63).

  II.    LEGAL STANDARDS

         A.      Rule 12(b)(6)

         In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

  district court is “required to accept as true all factual allegations in the complaint and draw all

  inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips v. Cty. of

  Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6) motion

  to dismiss does not need detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S.

  544, 555 (2007) (citations omitted). However, the plaintiff’s “obligation to provide the ‘grounds’

  of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation

  of the elements of a cause of action.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A

  court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Papasan,

  478 U.S. at 286. Instead, assuming the factual allegations in the complaint are true, those “[f]actual




                                                   12
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 13 of 45 PageID: 1679



  allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

  U.S. at 555.

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

  pleaded factual content allows the court to draw the reasonable inference that the defendant is

  liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

  than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a probability

  requirement.” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

  required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

  must include “factual enhancements” and not just conclusory statements or a recitation of the

  elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

         “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

  specific task that requires the reviewing court to draw on its judicial experience and common

  sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

  more than the mere possibility of misconduct, the complaint has alleged—but it has not

  ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

  However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

  inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

  Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

  couched as a factual allegation.” Papasan, 478 U.S. at 286.

         While, as a general rule, the court may not consider anything beyond the four corners of

  the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a



                                                   13
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 14 of 45 PageID: 1680



  court may consider certain narrowly defined types of material without converting the motion to

  dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

  Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral

  to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Secs. Litig., 114 F.3d

  at 1426 (quoting Shaw, 82 F.3d at 1220).

         B.      Rule 9(b)

         Pursuant to Federal Rule of Civil Procedure 9(b), when alleging fraud, “a party must state

  with particularity the circumstances constituting fraud or mistake, although intent, knowledge, and

  other conditions of a person’s mind may be alleged generally.” In re Lipitor Antitrust Litig., 868

  F.3d 231, 249 (3d Cir. 2017) (citations omitted); see also U.S. ex rel. Moore & Co., P.A. v. Majestic

  Blue Fisheries, LLC, 812 F.3d 294, 307 (3d Cir. 2016) (holding that a “plaintiff alleging fraud

  must . . . support its allegations with all of the essential factual background that would accompany

  the first paragraph of any newspaper story – that is, the who, what, when, where and how of the

  events at issue”) (citations omitted). Accordingly, “a party must plead [its] claim with enough

  particularity to place defendants on notice of the ‘precise misconduct with which they are

  charged.’” United States ex rel. Petras v. Simparel, Inc., 857 F.3d 497, 502 (3d Cir. 2017) (quoting

  Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d Cir. 2004), abrogated on other grounds by Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

  III.   DECISION

         Plaintiff’s First Amended Complaint seeks

                 [M]onetary relief, including damages, restitution, disgorgement,
                 and/or all other available legal and equitable monetary remedies
                 available under 18 U.S.C. § 1964, Minnesota [statutory law], the
                 parens patriae doctrine, Minnesota common law, and the general
                 equitable powers of this Court, as necessary to remedy the harm
                 from Defendant’s acts described in this Complaint.

                                                   14
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 15 of 45 PageID: 1681




  (ECF No. 22 ¶ 438.) Defendants’ Motion to Dismiss seeks to dismiss Counts One through Twelve

  of the First Amended Complaint (the “RICO Claims”)3 (ECF No. 47-1 at 9–14), Counts Thirteen

  through Fifteen (the “Consumer Protection Claims”) (id. at 16–28), Count Sixteen (id. at 28), all

  claims relating to the Minnesota DOC (the “Department of Corrections Claims”) (id. at 31–33),

  and all claims relating to Tresiba, Fiasp, and Basaglar (the “New Insulins” and the “New Insulin

  Claims”)4 (id. at 34–35). The Court addresses each of the parties’ arguments in turn.

           A.      The RICO Claims

                   1.     RICO Damages

           Defendants contend this Court should dismiss Plaintiff’s RICO damages claims because

  they are barred by the indirect purchaser rule and because Plaintiff “is asserting claims on behalf

  of consumers and a state agency that do not purchase insulin directly from defendants.” (ECF

  No. 47-1 at 9–10.)

           Plaintiff acknowledges that this Court “has already held the indirect purchaser rule applies

  to treble damages claims at law brought under section 1964(c) in Insulin Pricing[5] and MSP

  Recovery,[6] and may well so hold again here.” (ECF No. 54 at 17.) Plaintiff, however, argues that

  “relevant caselaw counsels otherwise for the many reasons discussed in the briefing in this other

  litigation.” (Id.) Additionally, Plaintiff argues that § 1964(a)’s “invocation of the courts’ equitable




  3
      Plaintiff brings the RICO Claims pursuant to 18 U.S.C. §§ 1961, et seq.
  4
   The New Insulins are Tresiba and Fiasp, manufactured by Novo Nordisk, and Basaglar,
  manufactured by Eli Lilly. (ECF No. 47-1 at 34.)
  5
      In re Insulin Pricing Litig., No. 17-699, 2019 WL 643709, at *13 (D.N.J. Feb. 15, 2019).
  6
   MSP Recovery Claims, Series, LLC v. Sanofi Aventis U.S. LLC, No. 18-2211, 2019 WL 1418129,
  at *16 (D.N.J. Mar. 29, 2019).
                                                    15
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 16 of 45 PageID: 1682



  powers authorize the State—a public entity acting in the public interest—to seek equitable

  monetary relief from Defendants.” (Id. at 11–12.) The Court addresses these arguments in turn.

         Beginning with Plaintiff’s claims for treble damages under § 1964(c), the Court reiterates

  and reaffirms the holdings articulated Insulin Pricing and MSP Recovery and holds that the indirect

  purchaser rule bars Plaintiff’s claims for RICO damages.7 The Supreme Court developed the

  indirect purchaser rule in the antitrust context, when it held that Clayton Act plaintiffs may not

  demonstrate injury by providing evidence only of indirect purchases. Illinois Brick Co. v. Illinois,

  431 U.S. 720, 737 (1977). The Court warned that allowing indirect purchasers to recover under

  such a theory would “transform treble-damages actions into massive multiparty litigations

  involving many levels of distribution and including large classes of ultimate consumers remote

  from the defendant.” Id. at 739. Moreover, the indirect purchaser rule was also intended to prevent

  defendants from being exposed to “multiple liability” should both indirect and direct purchasers

  in a distribution chain be permitted to assert claims arising out of a single overcharge. McCarthy

  v. Recordex Serv., Inc., 80 F.3d 842, 851 (3d Cir. 1996). As 18 U.S.C. § 1964(c), RICO’s private

  cause of action, was modeled on the Clayton Act, “antitrust standing principles apply equally to

  allegations of RICO violations.” McCarthy, 80 F.3d at 855; see also Holmes v. Sec. Inv’r Prot.

  Corp., 503 U.S. 258, 270-74 (1992).

         The plaintiffs in Insulin Pricing brought a putative class action suit against these same

  Defendants alleging, inter alia, RICO claims for “a scheme to artificially inflat[e] the benchmark

  prices of their analog insulin.” 2019 WL 643709, at *9. This Court found that the Insulin Pricing

  plaintiffs had “failed to allege that they directly purchased the analog insulin from Defendants.



  7
    Having already conducted a thorough analysis of virtually identical claims in Insulin Pricing and
  MSP Recovery, here the Court only recounts facts and caselaw to the extent necessary to resolve
  the issues presented in this case.
                                                  16
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 17 of 45 PageID: 1683



  Rather, Plaintiffs claim injury by virtue of inflated prices of their downstream purchase.”

  Id. at *13; see also MSP Recovery, 2019 WL 1418129, at *16 (same).

         Plaintiff’s claims here are indistinguishable from those in Insulin Pricing and MSP

  Recovery as Plaintiff makes no allegations that the State, Minnesota patients, or the Minnesota

  DOC directly purchased insulin drugs from Defendants. (See ECF No. 22 ¶¶ 73–75, 79, 81–82,

  438.) As such, Plaintiff, and those on whose behalf it brings suit, “are multiple purchasers down

  the distribution chain from Defendants and are quintessential indirect purchasers for the purposes

  of the indirect purchaser rule.” MSP Recovery Claims, 2019 WL 1418129, at *14 (citing

  McCarthy, 80 F.3d at 848 (holding that “only the purchaser immediately downstream from the

  alleged [RICO violator]” possesses standing to pursue an action)).

         Turning to Plaintiff’s claim for equitable monetary damages, Plaintiff argues that

  § 1964(a)’s “invocation of the courts’ equitable powers authorize the State—a public entity acting

  in the public interest—to seek equitable monetary relief from Defendants.”8 (ECF 54 at 11–12.)

  Section 1964(a) states:

                 The district courts of the United States shall have jurisdiction to
                 prevent and restrain violations of section 1962 of this chapter by
                 issuing appropriate orders, including, but not limited to: ordering
                 any person to divest himself of any interest, direct or indirect, in any
                 enterprise; imposing reasonable restrictions on the future activities
                 or investments of any person, including, but not limited to,
                 prohibiting any person from engaging in the same type of endeavor
                 as the enterprise engaged in, the activities of which affect interstate
                 or foreign commerce; or ordering dissolution or reorganization of
                 any enterprise, making due provision for the rights of innocent
                 persons.


  8
   “Restitution . . . is widely, if not universally, regarded as a tool of equity.” Fotta v. Tr. of United
  Mine Workers of Am., Health & Ret. Fund of 1974, 165 F.3d 209, 213 (3d Cir. 1998) (citing
  Chauffeurs, Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S. 558, 570 (1990)).
  “Disgorgement is a type of restitution.” SEC v. Teo, 746 F.3d 90, 106 n.28 (3d Cir. 2014) (citing
  Porter, 328 U.S. at 400–02).


                                                    17
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 18 of 45 PageID: 1684




  18 U.S.C. § 1964(a). Plaintiff avers that the “Supreme Court held long ago . . . that statutes

  authorizing courts to restrain unlawful conduct generally invoke the full range of their equitable

  powers.” (Id. at 12.) Plaintiff relies primarily on Porter v. Warner Holding Company, 328 U.S.

  395 (1946), in support of this proposition. (Id.)9

            In Porter, the Court considered whether a district court had the authority to “order

  restitution of rents collected by a landlord in excess of the permissible maximums” under § 205(a)

  of the Emergency Price Control Act of 1942. 328 U.S. at 396. The Court ultimately found that

  because the statute did not “expressly or impliedly preclude[] a court from ordering restitution in

  the exercise of its equity jurisdiction,” the district court had erred by declining to consider whether

  to do so for jurisdictional reasons. Id. at 403. In so doing, the Court noted that when “the public

  interest is involved . . . [a court’s] equitable powers assume an even broader and more flexible

  character than when only a private controversy is at stake.” Id. at 398. The Court further found that

                   [E]quitable jurisdiction . . . clearly authorizes a court, in its
                   discretion, to decree restitution . . . in order to give effect to the
                   policy of Congress. And it is not unreasonable for a court to
                   conclude that such a restitution order is appropriate and necessary
                   to enforce compliance with the [Emergency Price Control] Act and
                   to give effect to its purposes.

  Id. (internal citation omitted).

            In United States v. Lane Labs-USA Inc., the Third Circuit stated that Porter and its progeny

  had “charted an analytical course that seems fairly easy to follow: (1) a district court sitting in

  equity may order restitution unless there is a clear statutory limitation on the district court’s

  equitable jurisdiction and powers; and (2) restitution is permitted only where it furthers the

  purposes of the statute.” 427 F.3d 219, 225 (3d Cir. 2005). The Lane Labs court held that an order



  9
      Plaintiff also cites to Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288 (1960).
                                                    18
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 19 of 45 PageID: 1685



  of restitution, under the Federal Food, Drug and Cosmetic Act, was “properly within the

  jurisdiction of the [district court].” Id. at 220. The Lane Labs court noted that “the statutory grant

  of equitable power” in the Federal Food, Drug and Cosmetic Act was “identical to the language

  the Supreme Court considered in Mitchell. Consequently, the Supreme Court’s reasoning in

  Mitchell applies with equal force in the instant case.” Id. at 225.

         It is on this foundation that Plaintiff argues that “Lane Labs’s reasoning also makes it clear

  that, in the Third Circuit, RICO likewise invokes courts’ equitable powers and allows the State to

  seek restitution.” (ECF No. 54 at 13.) As to the first Lane Labs element, Plaintiff contends that

  § 1964(a) invokes this Court’s equitable powers because there is no statutory language that clearly

  limits them. (Id. at 13–14, 16.) As to the second element, Plaintiff avers that equitable monetary

  relief “indisputably furthers RICO’s purposes.” (Id. at 16.) In support of this argument, Plaintiff

  highlights the Supreme Court’s holding in United States v. Turkette, wherein the Court noted that

  the aim of civil RICO remedies “is to divest the association of the fruits of its ill-gotten gains.”

  452 U.S. 576, 585 (1981). Plaintiff concludes that it is “acting in the public interest, [and]

  specifically pled in the Complaint that it is seeking ‘restitution, disgorgement, and/or all other

  available legal and equitable monetary remedies available under,’” inter alia, RICO. (ECF No. 54

  at 17.) Plaintiff, accordingly, contends it is authorized to seek equitable monetary relief for its

  RICO claims. (Id.)

         Defendants contend Plaintiff’s argument “fails for two independent reasons: [1] federal

  courts have consistently rejected Minnesota’s novel interpretation of the indirect purchaser rule;

  and [2] RICO does not authorize the backward-looking equitable relief that Minnesota seeks. (ECF

  No. 57 at 3.) As to their first argument, Defendants point to a series of cases wherein district and

  circuit courts have found that the indirect purchaser rule bars all forms of monetary relief, including



                                                    19
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 20 of 45 PageID: 1686



  restitution and disgorgement. (Id. at 4 n.2); see In re Pre-Filled Propane Tank Antitrust Litig., 893

  F.3d 1047, 1058 (8th Cir. 2018) (citing a series of cases that “have concluded that Illinois Brick

  prohibits indirect purchasers from seeking disgorgement”); In re Digital Music Antitrust Litig.,

  812 F. Supp. 2d 390, 412 (S.D.N.Y. 2011) (“As to parasitic claims premised on a violation of

  federal law, it is beyond peradventure that indirect purchasers may not employ unjust enrichment

  to skirt the limitation on recovery imposed by [Illinois Brick].”); In re Flonase Antitrust Litig., 692

  F. Supp. 2d 524, 542 (E.D. Pa. 2010) (“The policy of Illinois Brick prohibits indirect purchasers

  from suing the manufacturer to recover any ill-gotten gains the manufacturer has obtained by

  violating antitrust laws.”); In re New Motor Vehicles Canadian Exp. Antitrust Litig., 350 F. Supp.

  2d 160, 211 (D. Me. 2004) (“Certainly no restitutionary remedy can escape the limitations the

  United States Supreme Court imposed on federal antitrust recovery in Illinois Brick, and the

  plaintiffs do not argue that it can.”); F.T.C. v. Mylan Labs., Inc., 62 F. Supp. 2d 25, 41 (D.D.C.),

  on reconsideration in part sub nom. Fed. Trade Comm’n v. Mylan Labs., Inc., 99 F. Supp. 2d 1

  (D.D.C. 1999) (“While disgorgement would have the additional benefit of permitting the States to

  compensate indirect purchasers who are excluded from recovery under current law, the Supreme

  Court weighed this interest against the threat of duplicative recovery and determined that only

  direct purchasers have standing under the Clayton Act.”). Plaintiff counters, however, by arguing

  that the cases Defendants cite are not directly on point as they deal with individual or parasitic

  unjust enrichment claims rather than an attempt to invoke a statute’s equitable powers. (ECF

  No. 63 at 2.)

         In support of their second argument, that “RICO does not authorize the backward-looking

  equitable relief that Minnesota seeks,” Defendants point to several circuit court decisions that held

  the statutory language of § 1964(a) does not encompass restitution and disgorgement. (ECF No. 57



                                                    20
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 21 of 45 PageID: 1687



  at 5.) First, in United States v. Philip Morris USA, Inc., the D.C. Circuit held that “[t]he remedies

  explicitly granted in § 1964(a) are all directed toward future conduct . . . . Disgorgement is a very

  different type of remedy aimed at separating the criminal from his prior ill-gotten gains and thus

  may not be properly inferred from § 1964(a).” 396 F.3d 1190, 1200 (D.C. Cir. 2005). “Permitting

  disgorgement under § 1964(a) would therefore thwart Congress’ intent in creating RICO’s

  elaborate remedial scheme.” Id. at 1201. In United States v. Carson, the Second Circuit held that

  “the jurisdictional powers in § 1964(a) serve the goal of foreclosing future violations, and do not

  afford broader redress. The section does not authorize the government to recapture all the losses

  of those wronged by civil RICO violators.” 52 F.3d 1173, 1182 (2d Cir. 1995). Moreover,

  disgorgement of “all ill-gotten gains may not be justified simply on the ground that whatever hurts

  a civil RICO violator necessarily serves to ‘prevent and restrain’ future RICO violations. If this

  were adequate justification, the phrase ‘prevent and restrain’ would read ‘prevent, restrain and

  discourage,’ and would allow any remedy that inflicts pain.” Id.10

         Although both parties make compelling arguments, the Court is not convinced that

  allowing Plaintiff to seek equitable monetary damages under § 1964(a) is appropriate in this case.

  Critically, Plaintiff cites to no cases, in this circuit or otherwise, where a court has applied

  § 1964(a) in the manner Plaintiff seeks. (See generally ECF Nos. 54, 63.) The Court additionally

  finds the holding of Philip Morris to be persuasive. Plaintiff encourages the Court to adopt the

  analytical framework articulated in Lane Labs, but it is important to note that the Lane Labs court

  was analyzing a statute—the Federal Food, Drug and Cosmetic Act—that the court itself noted

  was inherently different than § 1964 of RICO. See Lane Labs, 427 F.3d at 233. Specifically, the



  10
     See also Richard v. Hoechst Celanese Chem. Grp., Inc., 355 F.3d 345, 355 (5th Cir. 2003)
  (holding that absent argument that disgorgement would “prevent and restrain” similar RICO
  violations in the future, “[t]he disgorgement claim is therefore impermissible under § 1964(a)”).
                                                   21
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 22 of 45 PageID: 1688



  Lane Labs court wrote:

                 [W]e believe that [Philip Morris] is easily distinguishable from the
                 instant case. RICO’s grant of equitable jurisdiction was far less
                 broad than the FDCA’s grant we consider here. RICO listed several
                 specific types of relief aimed at making it difficult or impossible for
                 a violator to commit future violations. There is nothing comparable
                 in the text or structure of the FDCA that provides the “necessary and
                 inescapable inference” that Congress had limited the equitable
                 power of district courts to award restitution.

  Id. Once more, to the extent the Lane Labs analytical schema can be applied to § 1964, the Court

  notes that the structure is permissive, and only grants the Court the authority to award restitution

  in its own discretion, rather than mandating such an award. See id. at 225 (“[A] district court sitting

  in equity may order restitution . . .” (emphasis added)).

         Here, the Court has already found that Plaintiff is an indirect purchaser and, as such, cannot

  maintain a claim for damages under § 1964(c). See III.A.1. supra. The purpose of the indirect

  purchaser rule is to prevent defendants from being exposed to “multiple liability” should both

  indirect and direct purchasers in a distribution chain be permitted to assert claims arising out of a

  single overcharge. See McCarthy, 80 F.3d at 851. With the purpose of the indirect purchaser rule

  firmly in mind, to the extent this Court does have equitable powers under § 1964(a) to order

  restitution and disgorgement, it declines to do so here. Accordingly, Defendants’ Motion to

  Dismiss Plaintiff’s RICO Claims, to the extent Plaintiff seeks damages, is GRANTED

  WITHOUT PREJUDICE.

                 2.      RICO Injunction

         Defendants contend this Court should dismiss Plaintiff’s RICO injunction claims because

  the statute limits injunctive relief to “actions brought by the federal government.” (ECF No. 47-1

  at 12.) Defendants further argue that because Plaintiff asserts its RICO claims under § 1964(c), it

  does so as a private plaintiff and is therefore barred from seeking injunctive relief. (Id. at 13 n.5.)

                                                    22
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 23 of 45 PageID: 1689



         Plaintiff argues that, contrary to Defendants’ contention, it seeks injunctive relief “in the

  public interest”11 and that “Section 1964’s clear text allows it to do so.” (ECF No. 54 at 5.) Much

  like the plaintiffs in Insulin Pricing and MSP Recovery, Plaintiff urges this Court to look to

  opinions issued by the Second and Seventh Circuits,12 wherein the courts found § 1964 of the

  RICO Act authorizes private plaintiffs to seek final injunctive relief. (Id. at 6.)

         The Third Circuit has not directly addressed whether RICO allows for a private right of

  equitable relief. However, several courts within this circuit have affirmatively held RICO does not

  establish a private right of equitable relief. See Curley v. Cumberland Farms Dairy, Inc., 728 F.

  Supp. 1123, 1137 (D.N.J. 1989); see also Futterknecht v. Thurber, 2015 WL 4603010, at *4

  (D.N.J. July 30, 2015); Johnson Dev. Grp., Inc. v. Carpenters Local Union No. 1578, 728 F. Supp.

  1142, 1146 (D.N.J. 1990) (noting in dicta that RICO “makes no provision for private equitable

  relief”). These cases came to this conclusion by analyzing both the legislative history of RICO and

  the Department of Justice’s Manual. See, e.g. Futterknecht, 2015 WL 4603010, at *4. Indeed, this

  very Court held similarly in Insulin Pricing and MSP Recovery.

         Moreover, much like the plaintiffs in Insulin Pricing and MSP Recovery, Plaintiff is unable

  to point to any cases within this Circuit or District that has adopted the views of the Donziger or




  11
     The Court notes that despite Plaintiff’s contention, Plaintiff seeks an award of “attorneys’ fees,
  litigation costs, and costs of its investigation” pursuant to § 1964(c), RICO’s private remedy
  provision. 18 U.S.C. § 1964(c) (“Any person injured in his business or property by reason of a
  violation of section 1962 of this chapter may sue therefor in any appropriate United States district
  court . . . .”).
  12
    Chevron Corp. v. Donziger, 833 F.3d 74, 139 (2d Cir. 2016); Nat’l Org. for Women v. Scheidler,
  267 F.3d 687, 698 (7th Cir. 2001), rev’d on other grounds, 537 U.S. 393 (2003).
                                                    23
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 24 of 45 PageID: 1690



  Scheidler courts.13 As such, this Court declines to stray from the weight of persuasive authority

  and its previous holdings in analogous matters. The Court, therefore, holds that a private party may

  not seek equitable relief under RICO. Accordingly, Defendants’ Motion to Dismiss Plaintiff’s

  RICO Claims, to the extent Plaintiff seeks injunctive relief, is GRANTED WITHOUT

  PREJUDICE.

                 3.      Plaintiff’s RICO Claims Alleged Parens Patriae14

         Plaintiff claims that it has

                 [P]arens patriae authority[] to bring this action to enforce
                 Minnesota’s laws, to vindicate the State’s sovereign and quasi-
                 sovereign interests in the integrity of its market place and the health
                 and economic well-being of its residents, and to remediate all harm
                 arising out of—and provide full relief for—violations of Minnesota
                 and federal law.

  (ECF No. 22 ¶ 5.)

         Parens patriae is a common-law theory that “allows a state to bring suit on its own behalf

  to protect the well-being of its residents.” Broselow v. Fisher, 319 F.3d 605, 608 (3d Cir. 2003)

  (citing Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592 (1982)). Plaintiff




  13
     Although not cited by either party, at least two courts in this District have considered whether
  RICO authorizes a private plaintiff to seek equitable relief. First, in Adamo v. Jones, the court held
  that “is not clear whether injunctive or equitable relief is available [to a private plaintiff].”
  No. 15-1073, 2016 WL 356031, at *12 (D.N.J. Jan. 29, 2016). Additionally, in a footnote in Kaul
  v. Christie, the court stated that “for the purposes of argument going forward, I assume that a
  plaintiff may obtain injunctive relief under RICO.” No. 16-2364, 2019 WL 943656, at *28 n.40
  (D.N.J. Feb. 24, 2019). However, neither of these cases explicitly held a private party may obtain
  equitable relief under RICO.
  14
    To the extent Plaintiff’s attempt to bring its RICO Claims parens patriae is not foreclosed upon
  by the Court’s holding that they lack standing to sue under RICO because they are indirect
  purchasers, the Court briefly discusses the parties’ arguments.


                                                   24
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 25 of 45 PageID: 1691



  contends that the Third Circuit’s en banc decision in Pennsylvania v. Porter15 permits it to proceed

  parens patriae for its RICO claims. (ECF No. 54 at 18.)

            In Pennsylvania v. Porter, the Pennsylvania Attorney General brought a civil rights action

  under 42 U.S.C. § 1983, parens patriae, to protect the civil rights of citizens of the Borough of

  Millvale. 659 F.2d at 309–10. The court noted that in such an action, the relevant question was not

  “whether either the fourteenth amendment or section 1983 protects [Pennsylvania], neither does[,]

  but whether [Pennsylvania] is an appropriate plaintiff in an action seeking to prevent the infliction

  of constitutional violations on the persons the amendment and the statute do protect.” Id. at 314.

  In finding Pennsylvania could proceed parens patriae, the court noted that the state was “vitally

  interested in safeguarding the health and safety of individuals in its territory.” Id. at 319. Plaintiff

  urges this Court to adopt this holding in the context of Plaintiff’s RICO claims. (ECF No. 54 at

  18.)

            Defendants argue that Plaintiff cannot proceed parens patriae because federal courts have

  repeatedly held that state governments cannot bring RICO actions on behalf of their citizens. (ECF

  No. 47-1 at 14); see, e.g., Dillon v. Combs, 895 F.2d 1175, 1177 (7th Cir. 1990) (“RICO allows

  suits by the federal government, § 1964(b), but otherwise only by persons injured in their ‘business

  or property’, § 1964(c), a phrase that does not include sovereign or derivative interests.”); People

  of State of N.Y. by Abrams v. Seneci, 817 F.2d 1015, 1017 (2d Cir. 1987) (“Where the complaint

  only seeks to recover money damages for injuries suffered by individuals, the award of money

  damages will not compensate the state for any harm done to its quasi-sovereign interests. Thus,

  the state as parens patriae lacks standing to prosecute such a suit.”); People of State of Ill. v. Life

  of Mid-Am. Ins. Co., 805 F.2d 763, 766 (7th Cir. 1986) (“[E]ven if the complaint did sufficiently



  15
       659 F.2d 308 (3d Cir. 1981).
                                                    25
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 26 of 45 PageID: 1692



  allege an injury to the state in its quasi-sovereign capacity, it is not clear to us that Congress, in

  enacting the RICO statute, intended to permit such a parens patriae proceeding.” (citing Hawaii

  v. Standard Oil Co. of California, 405 U.S. 251, 92 S.Ct. 885, 31 L.Ed.2d 184 (1972)).); see also

  John Bordeau, et al., 5B Fed. Proc., L. Ed. § 10:205 (“[A] state lacks standing to bring a RICO

  action on behalf of its citizens. . . .Thus, a state cannot assert a RICO claim based upon an alleged

  scheme to defraud consumers within the state.”) The text of § 1964, which allows “[a]ny person

  injured in his business or property by reason of a violation of section 1962” to sue for relief,

  supports this conclusion as well. 18 U.S.C. § 1964 (emphasis added).

         Plaintiff contends that Defendants’ argument “is squarely at odds with [Pennsylvania v.]

  Porter.” Plaintiff’s argument, however, is unconvincing. First, as discussed above, Pennsylvania

  v. Porter discussed the appropriateness of a parens patriae action in the context of 42 U.S.C.

  § 1983, not RICO. (See generally Porter, 659 F.2d 308 (3d Cir. 1981).) Moreover, although

  Plaintiff urges this Court to disregard the out-of-Circuit decisions cited by Defendants, and

  attempts to distinguish the facts presented in the current matter, Plaintiff cites to no cases, in this

  Circuit or otherwise, that have permitted a state to proceed parens patriae in a RICO claim. (See

  generally ECF Nos. 54, 63.) Accordingly, Defendants’ Motion to Dismiss Plaintiff’s RICO

  Claims, to the extent Plaintiff seeks to vindicate its RICO claims as parens patriae, is GRANTED

  WITHOUT PREJUDICE.

         B.      Plaintiff’s Consumer Protection Claims Generally

         As a preliminary matter, Defendants argue that all of Plaintiff’s Consumer Protection

  Claims should be dismissed because Defendants reported its benchmark prices consistent with

  Minnesota law and because the First Amended Complaint does not allege that Defendants directed

  deceptive or misleading conduct to consumers, as required by the consumer protection statutes



                                                    26
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 27 of 45 PageID: 1693



  under which Plaintiff brings suit. (ECF No. 47-1 at 16, 21); see Yarrington v. Solvay Pharm., Inc.,

  No. 05-2288, 2006 WL 2729463, at *5 (Minn. Ct. App. Sept. 26, 2006) (noting that Minnesota

  consumer protection statutes require a showing that defendants “made a false representation,

  misled, or caused confusion in [their] marking of” their products).

         First, Defendant argues Plaintiff’s Consumer Protection Claims “are based on the

  contention that [D]efendants ‘publish and disseminate’ misleading list prices (i.e. WACs) for

  insulin because those prices ‘are no longer accurate representations of the actual price Defendants

  receive for analog insulin’ after paying rebates to PBMs.” (Id. at 17 (citing ECF No. 22 at ¶ 3).)

  Defendants contend that such claims fail as a matter of law because “Minnesota has statutorily

  defined list prices to exclude rebates to PBMs.” (Id.) Defendants point to a Minnesota statute

  wherein WAC is defined as “the manufacturer’s list price for a drug or biological to wholesalers

  or direct purchasers in the United States, not including prompt pay or other discounts, rebates, or

  reductions in price.” Minn. Stat. Ann. § 256B.0625, subd. 13e(a). Defendants also note that

  42 U.S.C. § 1395w-3a(c)(6)(B) “defines WAC in a similar fashion.” (ECF No. 47-1 at 17 n.7.)

  Defendants contend that, because Minnesota law “dictates that reported list prices for insulin

  should exclude rebates and discounts” and because the list price must “reflect the actual price

  charged to wholesalers, which is unaffected by any rebates subsequently paid to PBMs,” Plaintiff’s

  Consumer Protection Claims fail. (ECF No. 47-1 at 18.)

         As to Defendants’ argument that Minnesota Statutes § 256B.0625 foreclose upon

  Plaintiff’s claims, Plaintiff notes that the cited statute “governs only how the Minnesota

  Department of Human Services reimburses pharmacists and other providers for dispensing drugs

  to Medicaid patients.” (ECF No. 54 at 25–26.) Plaintiff argues “[t]he manner the Minnesota

  Department of Human Services has chosen to pay for Medicaid-reimbursed drugs—including



                                                  27
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 28 of 45 PageID: 1694



  statutory definitions is uses when doing so—is irrelevant to [the] deceptiveness of Defendants’

  non-Medicaid pricing representations.” (Id. at 26.) Plaintiff notes that the Court rejected a similar

  argument in Insulin Pricing where the defendants pointed to the definition of WAC in the Federal

  Medicaid program, 42 U.S.C. § 1395w-3a(c)(6)(B), and argued it “dispelled the deceptiveness of

  [defendants] non-Medicaid pricing misrepresentations.” (ECF No. 54 at 26.) Notwithstanding this

  argument, the Court found the Insulin Pricing plaintiffs had adequately pled mail and wire fraud

  because they had alleged “Defendants committed fraud by ‘[holding] out their artificially increased

  AWPs as benchmark prices, fully aware that AWP is a pricing index intended to approximate the

  true cost of a drug’” and that “the AWP had no reasonable relationship to the actual price of the

  drugs, and that Defendants knew of this fraud.” In re Insulin Pricing Litig., 2019 WL 643709,

  at *5. Here, the Court finds Plaintiff’s argument similarly persuasive and finds Defendants, on this

  basis, have failed to meet their burden to show that no claim has been presented. See Hedges v.

  United States, 404 F.3d 744, 750 (3d Cir. 2005). Accordingly, Defendants’ Motion to Dismiss the

  Consumer Protection Claims on this basis fails.

         Second, Defendant argues that Plaintiff “cannot credibly assert that [D]efendants’ reported

  list prices are misleading when the State actively negotiates rebates from pharmaceutical

  manufacturers.” (Id. at 19.) Defendants note that “Minnesota has hired CVS to obtain significant

  rebates from pharmaceutical manufacturers” and, therefore, their “own conduct [] creates a

  difference between list prices and ‘the net price that the manufacturer receives for’ prescription

  drugs after the payment of those rebates.” (Id. (citing ECF No. 22 ¶ 3).) Moreover, Minnesota

  “received significant rebates under the Medicaid program.” (Id.) Defendants conclude by arguing

  “as a result of these negotiated and statutorily mandated rebates and discounts, it is impossible for

  a manufacturer to report list prices for a drug that reflect the net amount it receives.” (Id. at 19–



                                                    28
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 29 of 45 PageID: 1695



  20.) Defendants then seek to distinguish this matter from Insulin Pricing where this Court found

  that those plaintiffs had adequately state a claim that defendants “[held] out their artificially

  increased AWPs as benchmark prices, fully aware that AWP is a pricing index intended to

  approximate the true cost of a drug.” In re Insulin Pricing Litig., 2019 WL 643709, at *5.

  Defendants contend that Plaintiff’s allegations “do not focus on AWPs for insulin” and that “the

  [First Amended] Complaint barely mentions AWPs at all.” (ECF No. 47-1 at 20.)

         Plaintiff contends that “Defendants’ theory of how the state employee health plan’s

  decision to contract with CVS—neither of which are the subject of the [First Amended]

  Complaint—warrants dismissal of the State’s claims is not clear.” (ECF No. 54 at 26.) The Court

  agrees with Plaintiff. Defendants’ argument is unsupported by citation to legal authority and, at

  the pleading stage, is insufficient to meet their burden to demonstrate no claim has been presented

  on this basis. Hedges, 404 F.3d at 750. Defendants’ contention that Plaintiff’s claims are different

  than those in Insulin Pricing because “Minnesota’s allegations do not focus on AWPs for insulin”

  is similarly unavailing. To the contrary, the First Amended Complaint defines AWP and notes that

  it is “often colloquially referred to as drug manufacturers’ ‘list’ or ‘benchmark’ prices,” terms

  Plaintiff uses throughout the rest of the First Amended Complaint. (ECF No. 22 ¶ 32.)

  Accordingly, Defendants’ Motion to Dismiss the Consumer Protection Claims on this basis fails.

         Third, Defendants argue that the Consumer Protection Claims fail because the First

  Amended Complaint “does not allege that defendants directed any deceptive or misleading

  conduct to consumers.” (ECF No. 47-1.) Defendants cite to a series of cases, each concerning one

  of the consumer protection statutes under which Plaintiff brings suit, in support of this proposition.

  See Grp. Health Plan, Inc. v. Philip Morris Inc., 621 N.W.2d 2 (Minn. 2001); Cooperman v. R.G.

  Barry Corp., 775 F. Supp. 1211, 1212 (D. Minn. 1991); Novus Franchising, Inc. v. Dean, No. 10-



                                                   29
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 30 of 45 PageID: 1696



  2834, 2010 WL 6421674, at *1 (D. Minn. Nov. 29, 2010).

         Defendants reliance on these cases is misplaced, namely, because none of these cases stand

  for the proposition that conduct under the various consumer protection statutes must be specifically

  directed at consumers in order to state a claim. See generally id. Indeed, the plain language of the

  statutes suggest the opposite. The Minnesota Consumer Fraud Act (“MCFA”), Minn. Stat. Ann.

  § 325F.69, broadly prohibits “[t]he act, use, or employment by any person of any fraud, false

  pretense, false promise, misrepresentation, misleading statement or deceptive practice.” The

  Minnesota Deceptive Trade Practices Act (“MDTPA”), Minn. Stat. Ann. § 325D.44, prohibits

  individuals from “engag[ing] in a deceptive trade practice.” Finally, the Minnesota False

  Statements in Advertising Act (“MFSAA”), Minn. Stat. Ann. § 325F.67, specifically prohibits the

  dissemination, “directly or indirectly,” of an advertisement containing “any material assertion,

  representation, or statement of fact which is untrue, deceptive, or misleading . . . .” Minnesota’s

  “consumer protection statutes are remedial in nature and are to be liberally construed in favor of

  protecting consumers.” State by Humphrey v. Alpine Air Prod., Inc., 490 N.W.2d 888, 892 (Minn.

  Ct. App. 1992), aff’d, 500 N.W.2d 788 (Minn. 1993). Because Defendant fails to cite to any cases

  where courts have specifically held that Minnesota’s consumer protection statutes require that

  action be specifically directed at consumers to be actionable, the Court finds, on this basis, they

  have failed to meet their burden to show that no claim has been presented. See Hedges, 404 F.3d

  at 750. Defendants’ Motion to Dismiss the Consumer Protection Claims on this basis, therefore,

  fails. Accordingly, Defendants’ Motion to Dismiss Plaintiff’s Consumer Protection Claims on the

  aforementioned bases, is DENIED.




                                                  30
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 31 of 45 PageID: 1697



         C.      Plaintiff’s Consumer Protection Claims for Monetary Relief Generally

         Defendants argue that all of Plaintiff’s Consumer Protection Claims should be dismissed,

  to the extent they seek monetary relief, because they are “wholly duplicative of the claims brought

  by the putative class in Insulin Pricing.” (ECF No. 47-1 at 24.) Specifically, Defendants contend

  that Plaintiff “attempts to seek monetary relief for the very same Minnesota consumers who are

  named plaintiffs and members of the putative class in Insulin Pricing. Defendants cite to Walton

  v. Eaton Corp. to support their contention that Courts may dismiss or stay lawsuits “involving the

  same subject matter at the same time in the same court against the same defendant.” (Id. (quoting

  Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977)).)

         Plaintiff contends that Defendants “mix-and-match cases involving abstention, res

  judicata, and the All Writs Act” and make a wholly insufficient argument. (ECF No. 54 at 36.) In

  order for a claim to be precluded by another judgment, there first must be a final judgment on the

  merits in the prior action. See Taylor v. Sturgell, 553 U.S. 880, 892 (2008). Insulin Pricing, which

  Defendants seek to use as a shield here, has barely progressed beyond the motion to dismiss stage.

  There has been no final judgment on the merits. Plaintiff argues that it is not in privity with the

  plaintiffs in Insulin Pricing. “It is not dispositive that the attorney general seeks victim-specific

  relief or that the claim is based on the facts that could permit an individual to obtain relief through

  a private tort claim.” State ex rel. Hatch v. Cross Country Bank, Inc., 703 N.W.2d 562, 570 (Minn.

  Ct. App. 2005). Moreover, Plaintiff argues that, under Minnesota law, private litigants cannot bind

  the State to their settlements. (ECF No. 54 at 39 (citing Curtis v. Altria Grp., Inc., 813 N.W.2d

  891, 901 (Minn. 2012) (“[A]private litigant pursuing a subdivision 3a claim does not have the

  authority to settle or release the section 8.31 claims of the State without the express consent of the

  State . . . [a private] settlement agreement and release are not binding on the State without express



                                                    31
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 32 of 45 PageID: 1698



  written consent of the State AG, approved by the court.”))); see also Sec’y United States Dep’t of

  Labor v. Kwasny, 853 F.3d 87, 95 (3d Cir. 2017) (“Because the [Labor] Secretary’s interest in

  maintaining the integrity of, and public confidence in, the pension system is broader than the

  interests of private litigants, we conclude that in ERISA suits, the Secretary is not in privity with

  private litigants and is therefore not bound by the results reached by private litigation.”). Plaintiff

  also contends, “to the extent that legal damages are recovered based on Defendants’ sale of insulin

  to Minnesota members of the Insulin Pricing class, the State agrees that this amount should be

  offset against any separate recovery of equitable restitution awarded to it.” (ECF No. 54 at 41–42.)

          Though well-briefed by the parties, the Court finds consideration of this argument,

  particularly in light of the procedural posture of Insulin Pricing, to be premature on a motion to

  dismiss. The plaintiff in Walton v. Eaton, a Third Circuit case on which Defendants rely, had

  herself filed multiple lawsuits against the same defendants regarding the same underlying conduct.

  564 F.2d at 71. Given Plaintiff’s argument that it is not in privity with the Insulin Pricing plaintiffs,

  the Court finds Defendants have failed to meet their burden on a motion to dismiss. Accordingly,

  Defendants’ Motion to Dismiss Plaintiff’s Consumer Protection Claims, to the extent they seek

  monetary relief on the aforementioned basis, is DENIED.

          D.      Plaintiff’s Specific Consumer Protection Claims

                  1.      Consumer Fraud

          Plaintiff brings Count Thirteen of the First Amended Complaint, against all Defendants,

  pursuant to the Minnesota Consumer Fraud Act (“MCFA”), Minn. Stat. Ann. § 325F.69, subd. 1.

  (ECF No. 22, ¶¶ 412–17.) The MCFA prohibits

                  [T]he act, use, or employment by any person of any fraud, false
                  pretense, false promise, misrepresentation, misleading statement or
                  deceptive practice, with the intent that others rely thereon in
                  connection with the sale of any merchandise, whether or not any

                                                     32
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 33 of 45 PageID: 1699



                 person has in fact been misled, deceived, or damaged thereby.

  Minn. Stat. Ann. § 325F.69, subd. 1.

         To state a claim under the MCFA, a plaintiff must demonstrate two elements: “(1) there

  must be an intentional misrepresentation relating to the sale of merchandise, and (2) the

  misrepresentation must have caused damage to the plaintiff.” Hopkins v. Trans Union, L.L.C.,

  No. 03-5433, 2004 WL 1854191, at *6 (D. Minn. Aug. 19, 2004); see also Group Health Plan,

  Inc. v. Philip Morris, Inc., 621 N.W.2d 2, 12 (Minn. 2001).

         Defendants do not dedicate a specific section of their briefs to an independent argument

  that Plaintiff’s MCFA claim should be dismissed, but rather argue it should be dismissed for the

  wholesale reasons discussed above, including that Defendants had not made misrepresentations

  directly to consumers. (See ECF No. 47-1, 57.) As to the MCFA, Defendants rely on Cooperman

  v. R.G. Barry Corp, 775 F. Supp. 1211 (D. Minn. 1991). Specifically, Defendants note the court’s

  holding that “[i]t is unlikely that the Legislature intended the Consumer Fraud Act to have such

  broad application” as to render [the MCFA] applicable to any contract remotely related to the

  ultimate sale of merchandise.” Id. at 1214.

         Defendants’ reliance, however, is misplaced . The Cooperman court specifically noted that

  the “[p]laintiff itself has bought nothing, and has encountered no fraud in the context of a sale.

  Rather, the fraud alleged relates to plaintiff’s employment relationship with defendant. Plaintiff

  invokes the statute not to protect itself as a consumer, but to protect its business relationship with

  defendant.” Id. On a motion to dismiss, “[t]he defendant bears the burden of showing that no claim

  has been presented.” Hedges, 404 F.3d at 750. The Court finds that here, Defendants have failed

  to meet their burden. Accordingly, Defendants’ Motion to Dismiss Count Thirteen of the First

  Amended Complaint is DENIED.



                                                   33
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 34 of 45 PageID: 1700



                 2.     Deceptive Trade Practices

         Plaintiff brings Count Fourteen of the First Amended Complaint, against all Defendants,

  pursuant to the Minnesota Deceptive Trade Practices Act (“MDTPA”), Minn. Stat. Ann.

  § 325D.44. (ECF No. 22, ¶¶ 418–22.) The MDTPA prohibits the use of deceptive trade practices,

  which the statute defines as occurring when an individual or entity “makes false or misleading

  statements of fact concerning the reasons for, existence of, or amounts of price reductions” of a

  consumer good. Minn. Stat. Ann. § 325D.44.

         Defendants argue that Plaintiff’s MDTPA claim should be dismissed because this Court

  has already held that the statute does not permit monetary damages in MSP Recovery. (ECF No.

  47-1 at 28; see MSP Recovery Claims, Series, LLC, 2019 WL 1418129, at *19 ([T]he DTPA

  disallows the recovery of monetary damages.”)16; see also Finstad v. Ride Auto, LLC, No. 15-

  0411, 2015 WL 7693534, at *3 (Minn. Ct. App. Nov. 30, 2015) (“[Plaintiff] does not seek an

  award of damages for the alleged violations of the [M]DTPA, which is consistent with the well-

  established caselaw stating that a district court is not authorized to award damages on a DTPA

  claim.”).

         Plaintiff argues that, unlike private parties, the State is permitted “to seek monetary relief

  under the [M]DTPA pursuant to Minnesota Statutes section 8.31, and separately, its parens patriae

  authority.” (ECF No. 54 at 35.) Subdivision 1 of this section permits the State Attorney General to

  “investigation violations of the law of this state respecting unfair, discriminatory, and other

  unlawful practices in business, commerce, or trade, and specifically, but not exclusively” several

  listed statutes. Minn. Stat. Ann. § 8.31, subd. 1. Plaintiff admits the MDTPA is not one of the




  16
    The MDTPA does permit injunctive relief and the recovery of attorneys’ fees. MSP Recovery
  Claims, Series, LLC, 2019 WL 1418129, at *19 (D.N.J. Mar. 29, 2019).
                                                  34
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 35 of 45 PageID: 1701



  specifically enumerated statutes. (ECF No. 54 at 35.) Plaintiff argues, however, that Subdivision

  3a permits the State to recover damages and other equitable relief. (Id.) That Subdivision states, in

  relevant part,

                   Private remedies. In addition to the remedies otherwise provided
                   by law, any person injured by a violation of any of the laws referred
                   to in subdivision 1 may bring a civil action and recover damages,
                   together with costs and disbursements, including costs of
                   investigation and reasonable attorney’s fees, and receive other
                   equitable relief as determined by the court . . . . In any action brought
                   by the attorney general pursuant to this section, the court may award
                   any of the remedies allowable under this subdivision.

  Minn. Stat. Ann. § 8.31, subd. 3a. Plaintiff contends that because the MDTPA is a law “respecting

  unfair, discriminatory, and other unlawful practices in business, commerce, or trade,” the State is

  “statutorily authorized to seek monetary relief” whereas private plaintiffs are not. (ECF No. 54

  at 35.) Plaintiff, however, has failed to cite to a case where a court has permitted the State to

  recover monetary damages pursuant to the MDTPA under this theory. (See generally ECF

  Nos. 54, 63.)

         Separately, Plaintiff argues that it can seek restitution under its parens patriae authority,

  “notwithstanding a lack of express statutory authorization to do so.” (ECF No. 54 at 36.) Plaintiff

  points to State by Humphrey v. Alpine Air Prod., Inc., where the Minnesota Court of Appeals

  upheld an award of “complete restitution to all purchasers of the [subject] air purifiers” on a

  complaint alleging, inter alia, violations of the MDTPA. 490 N.W.2d 888, 896 (Minn. Ct. App.

  1992), aff’d, 500 N.W.2d 788 (Minn. 1993). The Humphrey court noted that,

                   Although there is no express authority for the attorney general’s
                   action for restitution, common law has recognized that under the
                   doctrine of parens patriae (“parent of the country”) a state may
                   maintain a legal action on behalf of its citizens, where the citizens
                   have been harmed and the state maintains a quasi-sovereign interest.




                                                      35
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 36 of 45 PageID: 1702



  Id. at 898 n.4 (citing State by Humphrey v. Ri–Mel Inc., 417 N.W.2d 102, 112 (Minn. App. 1987)).

  Defendant does not address Plaintiff’s argument that it can seek restitution parens patriae in their

  responsive brief. (See ECF No. 57.) The Court finds, therefore, that Defendants have failed to meet

  their burden to show that Plaintiff’s cannot seek restitution under its parens patriae authority.

  Hedges, 404 F.3d at 750. Accordingly, Defendants’ Motion to Dismiss Count Fourteen of the First

  Amended Complaint is GRANTED IN PART and DENIED IN PART. Defendants’ Motion is

  DENIED to the extent Plaintiff seeks restitution, but is otherwise GRANTED WITHOUT

  PREJUDICE.

                 3.      False Advertising

         Plaintiff brings Count Fifteen of the First Amended Complaint, against all Defendants,

  pursuant to the Minnesota False Statements in Advertising Act (“MFSAA”), Minn. Stat. Ann.

  § 325F.67. (ECF No. 22, ¶¶ 423–27.) Anyone who “ makes, publishes, disseminates, circulates, or

  places before the public, or causes, directly or indirectly, to be made, published, disseminated,

  circulated, or placed before the public” which “contains any material assertion, representation, or

  statement of fact which is untrue, deceptive, or misleading” has violated the MFSAA. Minn. Stat.

  Ann. § 325F.67.

         Defendants contend that this Count should be dismissed because the First Amended

  Complaint does not allege any advertisements covered by the MFSAA. (See ECF No. 47-1 at 26.)

  Defendants argue that Plaintiff’s MFSAA claim is “predicated on [D]efendants’ publication and

  dissemination of list prices” and that “the list price of a prescription drug is not a ‘public

  announcement’ that seeks to induce Minnesota consumers into purchasing insulin.” (Id. at 27)

  Additionally, Defendants argue that Plaintiff’s “vague” reference to “promotional and marketing

  materials” in Paragraph 35 of the First Amended Complaint is a conclusory allegation insufficient



                                                  36
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 37 of 45 PageID: 1703



  to sustain a claim under the MFSAA. (Id. at 28 n.15.)

         Plaintiff cites to UnitedHealth Grp. Inc. v. State ex rel. Swanson, No. 06-2013, 2007 WL

  4234545, at *4 (Minn. Ct. App. Dec. 4, 2007), wherein the court found that federal securities

  filings were advertisements under the MFSAA. The Court noted that “[b]ecause ‘advertisement’

  is not explicitly defined, we give the term its plain, ordinary meaning: ‘[t]o make public

  announcement of,’ and ‘[t]o call the attention of the public to a product or business.’” Id. The court

  held that by making securities filings, a party “is also directly or indirectly making a public

  announcement regarding its activities.” Id. Critically, the Swanson court qualified its holding by

  stating, “[t]o the extent that the public relies on appellant’s financial statements, press releases,

  and periodic filings to decide whether to buy or sell appellant’s stock, we conclude that these

  documents are advertisements under the MFSAA.” (Id.)

         Similarly, in Pharmaceutical Industry Average Wholesale Price Litigation, a case cited by

  both parties, the District of Massachusetts found that by publishing list prices, “manufacturers are

  not advertising prices to the consuming public, but to doctors and pharmacies, and the

  manufacturers are not involved in the offering of discounts off of those prices to consumers.” 491

  F. Supp. 2d 20, 84 (D. Mass. 2007), aff’d, 582 F.3d 156 (1st Cir. 2009). Defendants argue that this

  shows that their “list prices are not published to influence consumers to purchase insulin” and,

  therefore, are not actionable under the MFSAA. (ECF No. 47-1 at 28.) Plaintiff, to the contrary,

  avers that this shows the publication of list prices does constitute an advertisement. (ECF No. 54

  at 34.) Alternatively, Plaintiff contends that even if the publishing of list prices themselves are not

  per se advertisements, their publication “indisputably ‘causes, directly or indirectly, Minn. Stat.

  Ann. § 325F.67, the setting of insulin prices that are advertised to Minnesota diabetics by

  pharmacies and others.” (Id.) (emphasis in original).



                                                    37
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 38 of 45 PageID: 1704



          Although Minnesota’s consumer protection statutes, like the MFSAA are “generally very

  broadly construed to enhance consumer protection,” Grp. Health Plan, Inc., 621 N.W.2d at 10, the

  Court finds, under the facts presented here, the connection between the publication of list prices

  and consumer action to be too attenuated to sustain a cause of action pursuant to the MFSAA. The

  Court also finds Plaintiff’s MFSAA claim regarding Defendants’ dissemination of promotional

  and marketing materials to be inadequately pled. The entirety of Plaintiff’s allegations about this

  alleged conduct consists of a single sentence, repeated two separate times. (See ECF No. 22 ¶ 35

  (“Defendants further publish their benchmark prices in various promotional and marketing

  materials, in addition to with price reporting services.”); ¶ 71 (same).) While Plaintiff’s certainly

  need not provide exhaustive detail about each and every piece of promotional and marketing

  material, the Court cannot conclude, on the basis of a single sentence, that they have adequately

  pled an advertisement under the MFSAA. See Russo v. NCS Pearson, Inc., 462 F. Supp. 2d 981,

  1003 (D. Minn. 2006) (dismissing MFSAA claim where “[p]laintiffs [] failed to identify a single

  advertisement disseminated to the public in Minnesota”). Accordingly, Defendants’ Motion to

  Dismiss Count Fifteen of the First Amended Complaint is GRANTED WITHOUT

  PREJUDICE.

          E.     Unjust Enrichment

          Plaintiff brings Count Sixteen of the First Amended Complaint, against all Defendants, for

  common law unjust enrichment. (ECF No. 22, ¶¶ 428–35.) To state a claim for unjust enrichment

  in Minnesota, the plaintiff must allege the defendant “knowingly received something of value to

  which he was not entitled, and that the circumstances are such that it would be unjust for that

  person to retain the benefit.” Schumacher v. Schumacher, 627 N.W.2d 725, 729 (Minn. Ct. App.

  2001)     (citing   ServiceMaster      of    St.        Cloud   v.   GAB     Bus.    Servs.,    Inc.,



                                                     38
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 39 of 45 PageID: 1705



  544 N.W.2d 302, 306 (Minn. 1996).

         Defendants argue Plaintiff’s unjust enrichment claim should be dismissed for four reasons:

  (1) because “Minnesota has failed to allege any misleading statement by [D]efendants because

  [D]efendants’ reported list prices were consistent with Minnesota law”; (2) because Plaintiff does

  not allege “[D]efendants received anything of value from Minnesota residents or the [Minnesota

  DOC]”; (3) “even if defendants indirectly received something of value, Minnesota does not allege

  that defendants retained the amount Minnesota seeks to recover pursuant to the unjust enrichment

  claim”; and (4) under Minnesota law a party may not seek an equitable remedy when there is an

  adequate remedy at law. (ECF 47-1 at 29–31.)

         As to Defendants’ first argument, the Court has already rejected a nearly identical recitation

  of it in II.B., supra. Other courts applying Minnesota law have likewise found that Minnesota

  common law does not necessarily require a benefit be directly conferred to sustain an unjust

  enrichment claim. See, e.g., In re Suboxone (Buprenorphine Hydrochloride & Naloxone) Antitrust

  Litig., 64 F. Supp. 3d 665, 708 (E.D. Pa. 2014), on reconsideration in part sub nom. In re Suboxone

  (Buprenorphine Hydrochloride & Nalaxone) Antitrust Litig., No. 13-MD-2445, 2015 WL

  12910728 (E.D. Pa. Apr. 14, 2015) (holding that the court was “not convinced that Schumacher

  conclusively establishes that Minnesota law requires a direct benefit”); Sheet Metal Workers Local

  441 Health & Welfare Plan v. GlaxoSmithKline, PLC, 737 F. Supp. 2d 380, 439 (E.D. Pa. 2010)

  (“[B]ecause Minnesota explicitly confers standing on indirect purchasers in antitrust suits,

  allowing a claim for unjust enrichment would not circumvent legislative policy.”); In re Cardizem

  CD Antitrust Litig., 105 F. Supp. 2d 618, 671 (E.D. Mich. 2000) (denying motion to dismiss

  Minnesota common law unjust enrichment claim on the ground defendant did not receive a direct

  benefit); but see Luckey v. Alside, Inc., 245 F. Supp. 3d 1080, 1099 (D. Minn. 2017) (dismissing



                                                  39
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 40 of 45 PageID: 1706



  plaintiff’s Minnesota unjust enrichment claim where defendant-manufacturer received something

  of value from a third party, not plaintiff, because the complaint “lack[ed] allegations of [the]

  essential factual element” that defendant received a benefit attributable to plaintiff). Although

  Defendants correctly point out that the Court dismissed a similar unjust enrichment claim in MSP

  Recovery, that claim was predicated on New Jersey law, not Minnesota law. See MSP Recovery,

  2019 WL 1418129, at *20. Given the weight of persuasive Minnesota authority, the Court finds

  Defendants have failed to meet their burden, on a motion to dismiss, that an unjust enrichment

  claim brought pursuant to Minnesota common law requires a direct benefit element.

         Next, Defendants argue that Plaintiff’s unjust enrichment claim fails because “the State

  does not allege that [D]efendants received and retained the amount [Plaintiff] seeks to recover.

  (ECF No. 57 at 22.) Defendants point specifically to Paragraph ¶ 433 of the First Amended

  Complaint where Plaintiff avers that it “would be unjust and inequitable, given that the State’s

  residents and the [Minnesota DOC] paid prices far higher than the actual net price at which

  Defendants sold insulin.” (ECF No. 22 at ¶ 433.) Defendants conclude that Plaintiff seeks to

  recover “the difference between [D]efendants’ list prices for insulin and ‘the actual net price at

  which Defendants sold insulin,’” which would not be permissible under a claim of unjust

  enrichment because it would be greater than the benefit Defendants allegedly received. (ECF No.

  57 at 22.) The First Amended Complaint alleges, in relevant part,

                 430. For the purposes of an unjust enrichment claim, a benefit is
                 conferred upon another when one gives possession of money to the
                 other or where one has extracted a benefit from another by fraud,
                 conversion, or similar conduct.

                 431. Minnesota’s residents and the Minnesota Department of
                 Corrections conferred a benefit on Defendants by purchasing their
                 insulin products at a price based on the deceptively and misleadingly
                 inflated benchmark prices that Defendants published for the
                 products.

                                                  40
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 41 of 45 PageID: 1707




                 432. Defendants knowingly accepted and retained such benefits.

                 433. Defendants’ acceptance and retention of such benefits under
                 the circumstances would be unjust and inequitable, given that the
                 State’s residents and the Minnesota Department of Corrections paid
                 prices far higher than the actual net price at which Defendants sold
                 insulin.

                 434. Defendants’ conduct constitutes unjust enrichment under
                 Minnesota common law, for which, as a matter of equity, they
                 should not derive any gain and/or the State’s residents and the
                 Minnesota Department of Corrections should be made whole.

  (ECF No. 22 ¶¶ 430–33.) It is not clear to the Court that, as Defendants argue, Plaintiff improperly

  seeks to recover the difference between the list price and the actual net price that Defendants sold

  the insulin. Rather Plaintiff avers that “Minnesotans who are uninsured, within their deductible,

  pay co-insurance, and certain seniors on Medicare do confer a benefit on Defendants when paying

  inflated prices because sales of insulin to such persons are not at all or not completely offset by

  the rebates Defendants pay to PBMs.” (ECF No. 54 at 44.) Drawing all reasonable inferences in

  favor of Plaintiff, the Court finds Defendants have failed to meet their burden that no viable claims

  has been presented.

         Finally, Defendants contend that the Court should dismiss Plaintiff’s unjust enrichment

  claim because “[i]t is well settled in Minnesota that one may not seek a remedy in equity when

  there is an adequate remedy at law.” (ECF No. 47-1 at 31 (citing Southtown Plumbing, Inc. v. Har-

  Ned Lumber Co., 493 N.W.2d 137, 140 (Minn. Ct. App. 1992)).) “However, several courts

  applying Minnesota law have allowed simultaneous pleadings for a legal remedy and unjust

  enrichment.” In re Suboxone Antitrust Litig., 64 F. Supp. 3d 665 at 708 (citing Daigle v. Ford

  Motor Co., 713 F. Supp. 2d 822, 828 (D. Minn. 2010) (permitting plaintiff to simultaneously plead

  “breach of warranty and unjust enrichment claims on the grounds that, under Federal Rule of Civil



                                                   41
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 42 of 45 PageID: 1708



  Procedure 8(d), a party is permitted to plead in the alternative”); LePage v. Blue Cross & Blue

  Shield of Minn., 2008 WL 2570815, at *8 (D. Minn. June 25, 2008) (rejecting defendant’s claim

  that plaintiff cannot plead unjust enrichment because she had an adequate legal remedy under the

  FLSA because “a party may plead alternative theories of relief under both legal and equitable

  grounds”).

         The Court finds Defendants have failed to meet their burden that no claim for unjust

  enrichment has been presented. Accordingly, Defendants’ Motion to Dismiss Count Sixteen of the

  First Amended Complaint is DENIED.

         F.      The Department of Corrections Claims

         Defendants argue the Court should dismiss all claims relating to the Minnesota DOC for

  two independent reasons. (ECF No. 47-1 at 32.) First, as to Eli Lilly only, Defendants contend

  Plaintiff’s Department of Corrections Claims should be dismissed because the Minnesota DOC

  did not purchase insulin from Eli Lilly and, therefore, lack standing to assert this claim. (Id.)

  Second, as to all manufacturers, Defendants aver that Plaintiff’s allegations are deficient because

  they fail to allege “which insulins the [Minnesota DOC] purchased, when it purchased those

  insulins, what price it paid, and how it was purported harmed by purported inflated list prices.”

  (Id. at 33.) Defendants further argue that “[n]othing on the face of [Plaintiff’s] allegations suggests

  that Minnesota purchased insulin at artificially inflated list prices” and urges the Court not to

  “credit such ambiguous allegations that are within Minnesota’s power to clarify.” (Id.)

         As to Defendants’ first argument, the parties attach competing declarations regarding

  whether the Minnesota DOC purchased insulin from Eli Lilly. (See ECF No. 54-1 ¶¶ 3–4; See ECF

  No. 57-1 ¶¶ 5–6.) Although the Court may, in its discretion, consider matters outside the pleadings,

  because the parties have submitted contradictory declarations, the Court declines to address the



                                                    42
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 43 of 45 PageID: 1709



  issue at this time.

          The Court finds Defendants’ second argument unconvincing. Throughout out the First

  Amended Complaint, Plaintiff alleges, in great detail, the alleged pricing scheme. (See generally

  ECF No. 22.) As to the Minnesota DOC, Plaintiff alleges that it

                  [H]as incurred additional costs to provide insulin to the offenders it
                  supervises as a result of Defendants’ deceptive and misleading
                  benchmark prices. The Minnesota Department of Corrections has
                  purchased insulin from a wholesaler whose price, like those of other
                  wholesalers, is based on the benchmark price that the manufacturer
                  sets or passes through to the wholesaler. The inflated prices at which
                  the department has purchased insulin through this wholesaler has
                  either reduced the amount of its claims-related underspend that it is
                  entitled to have returned to it or has increased its obligation to pay
                  excess claims-related spend, as applicable, under the governing
                  contracts.

  (Id. ¶ 82.)

          Drawing all reasonable inferences in favor of the Plaintiff, the Court finds that Plaintiff has

  sufficiently pled claims relating to the Minnesota DOC. Accordingly, Defendants’ Motion to

  Dismiss the Department of Corrections Claims is DENIED.

          G.      The New Insulin Claims

          Defendants contend the Court should dismiss all claims relating to the New Insulins

  because Plaintiff’s allegations regarding these products are “confined to a single paragraph,”

  representing “an egregious example of conclusory pleading.” (ECF No. 47-1 at 34.) Additionally,

  Defendants argue that Plaintiff “alleges no actual facts indicating that [D]efendants ‘dramatically

  increased’ the list prices” of the New Insulins. (Id.) Therefore, Defendants contend, Plaintiff has

  failed to allege facts linking the New Insulins to the “purported scheme” and all claims relating to

  them should be dismissed. (Id.)

          In response, Plaintiff contends that Defendants have misrepresented the gravamen of the



                                                    43
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 44 of 45 PageID: 1710



  First Amended Complaint, which alleges that the “difference between Defendants’ inflated and

  publicly disseminated list prices and their actual prices” is fraudulent. (ECF No. 54 at 47.)

  Moreover, Plaintiff argues that Paragraph 62 of the First Amended Complaint “specifically alleges

  that [such a difference] exists with respect to [the New Insulins].” (Id. at 48; see ECF No. 22 ¶ 62

  (“[The New Insulins] . . . have seen similar increases in their benchmark price and/or reflect

  significant spreads between these products’ respective benchmark and actual price, and all of

  which are the subject of this complaint.”). Plaintiff contends that the remainder of the First

  Amended Complaint “explain[s] in detail the cause of these spreads, how Defendants’ list prices

  are deceptive because they do not reflect their actual prices, and how Defendants profit from this

  deception.” (ECF No. 54 at 48; see generally ECF No. 22.)

            The Court agrees. On a motion to dismiss, “[t]he defendant bears the burden of showing

  that no claim has been presented.” Hedges, 404 F.3d at 750. While Plaintiff does not include a

  commensurate level of detail relating to the New Insulins, this is not fatal to their claim as they

  have adequately alleged the New Insulins are included in Defendants’ larger pricing scheme. At

  this stage of the litigation, the Court finds Defendants have failed to meet their burden of showing

  no claim has been presented.17 Accordingly, Defendants’ Motion to Dismiss the New Insulin

  Claims is DENIED.

            IV.    CONCLUSION

            For the reasons set forth above, Defendants’ Motion to Dismiss the RICO Claims is

  GRANTED WITHOUT PREJUDICE; Defendants’ Motion to Dismiss Count Thirteen

  (Consumer Fraud) is DENIED; Defendants’ Motion to Dismiss Count Fourteen (Deceptive Trade

  Practices) is GRANTED IN PART and DENIED IN PART. Defendants’ Motion is DENIED to



  17
       See In re Insulin Pricing Litig., No. 17-699, 2020 WL 831552, at *4 (D.N.J. Feb. 20, 2020).
                                                   44
Case 3:18-cv-14999-BRM-LHG Document 80 Filed 05/11/20 Page 45 of 45 PageID: 1711



  the extent Plaintiff seeks restitution, but is otherwise GRANTED WITHOUT PREJUDICE;

  Defendants’ Motion to Dismiss Count Fifteen (False Advertising) is GRANTED WITHOUT

  PREJUDICE; Defendants’ Motion to Dismiss Count Sixteen (Unjust Enrichment) is DENIED;

  Defendants’ Motion to Dismiss the Department of Corrections Claims is DENIED; and

  Defendants’ Motion to Dismiss the New Insulin Claims is DENIED. An accompanying Order will

  follow.




  Date: March 31, 2020                                   s/ Brian R. Martinotti   ______
                                                         HON. BRIAN R. MARTINOTTI
                                                         UNITED STATES DISTRICT JUDGE




                                             45
